Exhibit 10.13

KALEYRA, INC.

2019 EQUITY INCENTIVE PLAN

Nonstatutory Stock Option

 

1.

Grant of Option.

This certificate evidences a nonstatutory stock option (this “Stock Option”)
granted by Kaleyra, Inc., a Delaware corporation (the “Company”), to you (the
“Participant”) pursuant to the Company’s 2019 Equity Incentive Plan (as from
time to time in effect, the “Plan”). Under this Stock Option, the Participant
may purchase, in whole or in part, on the terms herein provided, shares of
common stock of the Company (the “Shares”) at a price which is not less than the
fair market value of the Shares on the date of grant of this Stock Option. The
latest date on which this Stock Option, or any part thereof, may be exercised is
ten years from the date of grant (the “Final Exercise Date”). The Stock Option
evidenced by this certificate is intended to be, and is hereby designated, a
nonstatutory option, that is, an option that does not qualify as an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended from time to time (the “Code”). Unless otherwise defined in this Stock
Option, the terms used in this Stock Option shall have the meaning defined in
the Plan.

This Stock Option is exercisable as per vesting cumulative installments prior to
the final exercise date, as noted under the Grant Summary Table attached to this
Stock Option.

Notwithstanding the foregoing, upon termination of the Participant’s Employment,
any portion of this Stock Option that is not then exercisable will immediately
expire and the remainder of this Stock Option will remain exercisable for three
months; provided, that any portion of this Stock Option held by the Participant
immediately prior to the Participant’s death, to the extent then exercisable,
will remain exercisable for one year following the Participant’s death; and
further provided, that in no event shall any portion of this Stock Option be
exercisable after the Final Exercise Date.

 

2.

Exercise of Stock Option.

Each election to exercise this Stock Option shall be in writing (in a form
designated by the Company) signed by the Participant or the Participant’s
executor, administrator, or legally appointed representative (in the event of
the Participant’s incapacity) or the person or persons to whom this Stock Option
is transferred by will or the applicable laws of descent and distribution
(collectively, the “Option Holder”), and received by the Company at its
principal office, accompanied by this certificate and payment in full as
provided in the Plan. Subject to the further terms and conditions provided in
the Plan, the purchase price may be paid as follows: (i) by delivery of cash or
check acceptable to the Administrator; (ii) through a broker-assisted exercise
program acceptable to the Administrator; or (iii) through any combination of the
foregoing. In the event that this Stock Option is exercised by an Option Holder
other than the Participant, the Company will be under no obligation to deliver
Shares hereunder unless and    until it is satisfied as to the authority of the
Option Holder to exercise this Stock Option.



--------------------------------------------------------------------------------

3.

Restrictions on Transfer of Shares.

If at the time this Stock Option is exercised the Company or any of its
stockholders is a party to any agreement restricting the transfer of any
outstanding shares of the Company’s common stock, the Administrator may provide
that this Stock Option may be exercised only if the Shares so acquired are made
subject to the transfer restrictions set forth in that agreement (or if more
than one such agreement is then in effect, the agreement or agreements specified
by the Administrator).

 

4.

Withholding.

If at the time this Stock Option is exercised the Company determines that under
applicable law and regulations it could be liable for the withholding of any
federal or state tax upon exercise or with respect to a disposition of any
Shares acquired upon exercise of this Stock Option, this Stock Option may not be
exercised unless the person exercising this Stock Option remits to the Company
any amounts determined by the Company to be required to be withheld upon
exercise (or makes other arrangements satisfactory to the Company for the
payment of such taxes).

 

5.

Nontransferability of Stock Option.

This Stock Option is not transferable by the Participant otherwise than by will
or the laws of descent and distribution, and is exercisable during the
Participant’s lifetime only by the Participant (or in the event of the
Participant’s incapacity, the person or persons legally appointed to act on the
Participant’s behalf). It may not be transferred pursuant to a domestic
relations order.

 

6.

Provisions of the Plan.

This Stock Option is subject to the provisions of the Plan, which are
incorporated herein by reference. A copy of the Plan as in effect on the date of
the grant of this Stock Option has been furnished to the Participant. By
exercising all or any part of this Stock Option, the Participant agrees to be
bound by the terms of the Plan and this certificate. All initially capitalized
terms used herein will have the meaning specified in the Plan, unless another
meaning is specified herein.

[SIGNATURE PAGE FOLLOWS]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer.

 

KALEYRA, INC.

By:

   

Name:

   

Title:

   

 

Acknowledged

 

 

    [Name of Participant]

Dated:  

   

 

3



--------------------------------------------------------------------------------

NOTICE OF NONSTATUTORY STOCK OPTION OF KALEYRA, INC.

GRANT SUMMARY TABLE

 

Company Name    Kaleyra, Inc. Plan    Kaleyra, Inc. 2019 EIP Participant Name   
Participant Address    Grant/Award Type    Nonstatutory Stock Option Share
Amount    Grant/Award Price    Grant/Award Date    Initial Vesting Date    Final
Exercise Date   

VESTING SCHEDULE

 

Vesting Date

  

No. of Shares

                       